There was no error in denying the motion to suppress the victim’s in-court identification of the defendant. There was “clear and convincing evidence” (United States v. Wade, 388 U. S. 218, 240 [1967]) at the voir dire which supported (if it did not compel) the judge’s findings that such identification would be based “solely” on the victim’s actual observations of the defendant over a period of at least two hours during the night in question and that “[i]n no way was the [suppressed] police-station episode so impermissibly suggestive as to lead inevitably to irreparable mistaken in-court identification.” Compare Commonwealth v. Hands, 2 Mass. App. Ct. 890 (1974).

Judgment affirmed.